Per curiam.
This is an action of trover for the cutting by the defendant of certain logs on land claimed to have been owned by the plaintiff. The question is as to the location on the ground of the boundary line between land of the defendant and the plaintiff. This line constitutes the northerly line of the plaintiff’s land and the southerly line of the land of the defendant. The defendant claims that the cutting was all north of the plaintiff’s line.
From the deeds it is impossible for this court to tell where this line is. We doubt if the jury could have told from such deeds even with all the aid which might have come from the explanation of opposing counsel. But the jury had certain definite information of the location of this line on the ground. According to the testimony of the plaintiff, he and his father-in-law who bought the land in 1926 from Arthur Boudreau were upon the land with Boudreau at the time of the purchase and Boudreau pointed out to them the line. The cutting was south of this line as so designated. And Thomas H. Lessard, a former owner forty years ago of the defendant’s land, testified that there was a spotted cedar which marked the corner of his land and that farther along there was a white ash or a birch, a big tree. Another witness testified that he knew these two trees and from these there was a line of spotted trees running westerly which marked the line of the Manison farm which was the northerly line of the plaintiff’s land. Winters, a surveyor, testi*399fied that he ran a line between the cedar tree and the ash tree and from there continued it, finding along it a number of old spotted trees and that along this line on both sides there had been cutting. There was other testimony corroborative of the above.
Harvey D. Eaton, for plaintiff.
Roland J. Poulin, for defendant.
Sitting: Sturgis, C. J., Thaxter, Murchie, Tompkins, Fellows, JJ.
The question here was one of fact and we feel that there was ample evidence to warrant the jury in finding that this was the true line as claimed by the plaintiff.

Motion overruled.